IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40848
                        Conference Calendar



GLYN CROSS,

                                         Plaintiff-Appellant,


versus

SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,

                                         Defendant-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 3-93-CV-88
                       - - - - - - - - - -
                        February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Glyn Cross appeals the district court’s dismissal of his

petition for writ of mandamus alleging that the Commissioner of

Social Security violated the court’s remand order.     Our review of

the record and the arguments and authorities convinces us that no

reversible error was committed by the district court.    "The

common-law writ of mandamus, as codified in 28 U.S.C. § 1361, is

intended to provide a remedy for a plaintiff only if he has


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-40848
                                 - 2 -

exhausted all other avenues of relief and only if the defendant

owes him a clear nondiscretionary duty."     Heckler v. Ringer, 466

U.S. 602, 616 (1984).   Should Cross’s claim be denied, he has an

adequate remedy under 42 U.S.C. § 405(g) for challenging all

aspects of that denial.    Furthermore, his interest can be pursued

through direct appeal after a final judgment.    Thus, the district

court did not abuse its discretion in refusing to grant this

extraordinary relief.     See United States v. Denson, 603 F.2d

1143, 1146 (5th Cir. 1979).

     AFFIRMED.